DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Final Office Action in response to the Amendment filed on October 15, 2021 for Application, title: “System And Method For Dynamic Insurance Overage In A Subscription Vehicle Service”.

Status of the Claims
By the 10/15/2021 Response, claim 1 has been amended, and no claim has been cancelled or added.  Accordingly, claims 1-11 remain pending in the application and have been examined.

Priority
This Application is a CON of US Patent Application No. 15/187,243, filed on 06/20/2016 (Patented No. 10,580,080) which is a CIP of US Patent Application No. 14/847,881, filed on 09/08/2015 (abandoned) which claims the benefit of US Provisional Application No. 62/046,813, filed on 09/05/2014.  
For purpose of examination, the 09/05/2014 is considered to be the effective filing date.

Information Disclosure Statement
An information disclosure statement listing all relevant reference(s) is not enclosed to this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,580,080.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of the present application recite essentially the same elements and limitations as claims 1-6 of Patent ‘080.  The difference is the status of the claims (system vs. method and program).

Claims 1-11 are further rejected:
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of co-pending Application No. 16/670,337 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of the present .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 7 recites the functional steps, such as collecting, transmitting, requesting steps are not clearly recited as being performed by a machine and per the claim scope can be interpreted as done by a person with a paper and pencil.  Dependent claims 8-11 do not cure the deficiency either.  Thus, the computer program claims do not meet the M-or-T test (see Bilski). 

The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) revises the procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  

2019 Revised PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Step 1:
Claims 1-6 recite a method for dynamic insurance of clients with access to a shared asset pool through a subscription vehicle service administered by a subscription vehicle service server as recited in the preamble of the independent claim 1.  Claims 7-11 recite a computer program product with the comparable elements and limitations for implementing the method claims.  Therefore, the claims are directed to a process and fall within one of the four statutory categories of invention (Step 1-Yes).
Step 2A, Prong 1:
Claim 1 recites a method for dynamic insurance of clients with access to a shared asset pool through a subscription vehicle service administered by a subscription vehicle service server and telematics devices uniquely associated with vehicles comprised in the shared asset pool, the method comprising a series of steps:
maintaining a fleet of vehicles available for pairing with a plurality of clients of the subscription vehicle service, wherein pairing a client with a vehicle creates a driver-to-vehicle combination;
installing telematics devices in each of the vehicles of the fleet of vehicles;
enabling electronic communication over a communications network between the telematics devices and the subscription vehicle service server;
collecting, with the telematics devices, data elements associated with each driver-to-vehicle combination in the subscription vehicle service, wherein one or more of the data elements are indicative of driving habits;
transmitting, over the communication network, the collected data elements from the telematics devices to the subscription vehicle service server; 
storing, with the subscription vehicle service server, in a database the data elements collected by, and received from, the telematics devices to establish a record of historical data elements;
for a given client, the subscription vehicle service server recognizing an electronic request for generation of a new driver-to-vehicle combination, wherein generating the new driver-to-vehicle combination coincides with terminating a previous driver-to-vehicle combination;
the subscription vehicle service server packaging historical data elements associated with previous driver-to-vehicle combinations of the given client and providing the packaged data elements to an insurance provider, wherein the data elements are packaged according to predefined preferences of the insurance provider and the insurance provider underwrites an insurance policy for the given client;
receiving at the subscription vehicle service server feedback from the insurance provider regarding the new driver-to-vehicle combination; and
based on the feedback, the subscription vehicle service server determining authorization of the new driver-to-vehicle combination and adjusting an insurance premium rate associated with the given client.
In summary, the claim recites a process for dynamic insurance of clients with access to a shared asset pool through a subscription vehicle service with a series of steps to collect data elements to generate a new driver-to-vehicle combination (via claim limitations “collecting and generating”), package the data elements according to predefined preferences of insurance providers and provide the packaged data elements to insurance provider for feedback (via claim limitations “packaging” and “providing”), and determine to authorize the combination and adjusting an insurance premium based on the received feedback (via claim limitations “receiving, determining, and adjusting”).
The claim recites a method of utilizing a computer system (in this case, a subscription vehicle service server) in communications with telematics devices via a wireless communication network for collecting and processing of data elements to generate a new driver-to-vehicle combination, packaging and providing the packaged data elements to insurance providers for insurance authorization and premium adjustment.  The claim is directed to a concept of “collecting and processing information” for insurance premium adjustment which is a fundamental economic practice (hedging, insurance, mitigating risk) and falls under the Abstract Idea of “Certain Methods of Organizing Human Activity”.  The mere nominal recitation of computer components (a subscription vehicle service server, database, telematics 
The claim describes a concept is similar to concepts related to processes of comparing and organizing information.  The claim is directed to a concept similar to the concepts that have been identified as abstract by the courts, such as “Obtaining and comparing intangible data” in CyberSource, and “Collecting information, analyzing it, and displaying certain results of the collection and analysis” in Electric Power Group.  Therefore, the claim is directed to an abstract idea (Step 2A, Prong 1-Yes).
Claim 7 recites a computer program with the comparable elements and limitations as discussed in claim 1.  Therefore, this claim is also directed to an abstract idea.
Step 2A, Prong 2:
Claims 1 and 7 recite the additional elements such as a subscription vehicle service server, database, telematics devices, a processor, and a system memory all are the general purpose computer components as described in Applicant’s Publication, paragraphs 24-25, 46, 48-51, 63, 76-78, 80, 85 and 175-177.  Paragraph 24 describes the terms "component," "database," "module", service," "system," and the like are intended to refer to a computer-related entity, either hardware, firmware, a combination of hardware and software, software, or software in execution.  Paragraph 25 describes the terms "communication device," "wireless device," "wireless telephone," "wireless communication device," and "wireless handset" are used interchangeably.  Paragraph 46 describes the System 2000 may comprise a communications-network 15A that may include, but is not limited to, a cellular network 102, or any other wired or wireless communications links, network routers, switches, processors, relays, transmitters, broadcasters, etc.  Paragraphs 48-51 describe the vehicle assets 100 and the telematics modules 25.  Paragraph 63 describes more telematics data.  Paragraphs 76-78 describe more telematics module and vehicle assets.  Paragraph 80 describes the Integration Service 103 of System 2000 may be associated with the initial reception and processing of message data packets transmitted from the vehicle asset fleet 101 via cellular network 102 and/or any other system component.  Paragraph 85 describes the processing engine and its speed.  Paragraphs 175-177 describe the computer program, computer code, and computer-readable medium as the general computer components (i.e. “any combination thereof”, “any medium”, “any available media”, “any other medium that may be used to carry or store”, “any connection”).  Applicant’s Publication does not describe how the computer elements are different from the general computer components.  Further, Applicant’s Publication does not describe how the computer network or system is different or unique from others.  Thus, when viewed as a whole and based on the description in the cited paragraphs above (specially 46, 80, and 176-177), the claims are no more than a method of utilizing an existing system for collecting and processing of data elements to generate a new driver-to-vehicle combination, package the data elements according to predefined preferences, and provide to insurance providers for authorization and premium adjusting.
The claims merely amount to the application or instructions to apply the abstract idea (i.e. utilizing a computing device in communications with telematics devices over a wireless communication network for collecting and processing of data elements to generate a new driver-to-vehicle combination and package the data elements according (Step 2A, Prong 2-No).
Step 2B:
As discussed in Step 2A, Prong 2 above, the claims include the additional elements of a subscription vehicle service server, database, telematics devices, a processor, and a system memory.  All these additional elements are recited at a high level of generality (see Publication, paragraphs 24-25, 46, 48-51, 63, 76-78, 80, 85 and 175-177).  The limitations are merely instructions to implement the abstract idea on the computing system over a communications network and require no more than a generic computer to perform the generic computer functions, such as the collecting, transmitting, recognizing, requesting, packaging, providing, receiving, determining, and adjusting steps.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II. 
Dependent claims 2-6 and 8-11 depend on independent claims 1 and 7 respectively and therefore include all the limitations of claims 1 and 7.  Thus, the claims recite the same abstract idea of collecting and processing of data elements information to generate a new driver-to-vehicle combination, package the data elements according to predefined preferences of insurance providers, and provide to insurance providers for authorization. 
Claims 2-3 and 8-9 contain more details about the insurance policy which is associated with the client and subscription vehicle service (additional details).

Claims 4 and 10 contain more details about anonymizing and packaging the data elements (additional details).

Claims 5 and 11 (partial claim) contain more details about modifying the insurance policy (generic function).

Claims 6 and 11 (partial claim) contain more details about debiting a stored value account (generic function)

Claims 2-6 and 7-11 do no more than providing additional instructions, such as additional details for the functional steps already recited in claims 1 and 7 and additional administrative requirements.  Although the independent claims indicate a computer acts as the processing device in the claimed method, the claims do no more than implementing the abstract idea of collecting and processing of data elements to generate a new driver-to-vehicle combination and package the data elements according to predefined preferences of insurance providers and provide to insurance providers for authorization.  Using a computer for collecting data, generating data, and providing data for authorization based on feedback, amounts to no more than electronic information processing, which is one of the most basic functions of a computer.  Each and every recited combination between the recited computing hardware and the recited computing (Step 2B-No).
The focus of the claimed invention is on utilizing a computer system (a subscription vehicle service server) in communications with telematics devices over a wireless communication network for collecting and processing of data elements to generate a new driver-to-vehicle combination, package the data elements according to predefined preferences of insurance providers, and provide them to insurance providers for authorization.  The claims are not directed to a new type of processor, a telematics device, or a system memory, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  Thus, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.


Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive.
Double Patenting
The terminal disclaimers filed on 10/15/2021 have been disapproved.  Therefore, the rejection of the claims is MAINTAINED.

Claim Rejections - 35 USC § 101
Applicant has amended claim 1 to overcome the rejection, but did not amend claim 7.  Claims 7-11 were also rejected for the same reasons (see paragraph 14 of the last Office Action).  Therefore, the rejection for claims 7-11 is MAINTAINED.

Step 2A, Prong 1:
Applicant argues that the claims are not directed to a mental process (abstract idea) because none of the elements as recited could be performed by a human mind using pencil and paper (see Remarks, pages 6-7).
Response:
The Examiner respectfully disagrees.  As explained in the 101 rejection above, the claim recites a method of utilizing a computer system (in this case, a subscription vehicle service server) in communications with telematics devices via a wireless communication network for collecting and processing of data elements to generate a new driver-to-vehicle combination, packaging and providing the packaged data elements to insurance providers for insurance authorization and premium adjustment.  The claim is directed to a concept of “collecting and processing information” for insurance premium adjustment which is a fundamental economic practice (hedging, insurance, mitigating risk) and falls under the Abstract Idea of “Certain Methods of Organizing Human Activity”.  The mere nominal recitation of computer components (a subscription vehicle service server, database, telematics devices) do not take the claims 
Step 2A, Prong 2:
Applicant argues that the method solves a need in the subscription vehicle service environment, namely, the need to efficiently assess insurance risk in view of changing driver-to-vehicle combinations and adjusting premium amounts charged to the client accordingly. It seems clear that the combination of the recited steps meaningfully limit the use of any underlying judicial exception to the practical application — nothing about the claimed solution preempts data collection and processing generally. As such, the Applicant submits that the claims are not directed towards a judicial exception and, even if they were, the judicial exception is integrated into a practical application (see Remarks, pages 7-8).
Response:
The Examiner respectfully disagrees.  As explained in the 101 rejection above, the claims do not include additional element(s) that integrate the abstract idea into a practical application.  The claims are no more than a method of utilizing an existing computer system for collecting and processing of data elements to generate a new driver-to-vehicle combination, package the data elements according to predefined preferences, and provide to insurance providers for authorization and premium adjusting.  The claimed invention is “a business solution” to “a business problem” (see paragraph 4 from Applicant’s Application Publication No. 2020/0065909 A1).
[0004] Therefore, there is a need in the art for a system and method of dynamic insurance coverage suitable for efficiently and cost effectively underwriting clients and/or vehicle assets in a subscription vehicle service application.

Applicant's arguments amount to a general allegation that the claims are patent-eligible without specifically pointing out the specific claim limitations and elements individually or in combination as a whole that integrate the abstract idea into a practical application.  Therefore, Applicant’s arguments are not persuasive.
Step 2B:
Applicant argues that the particular configuration of the recited computer system is not well-understood, routine, and conventional in the industry.  Moreover, even if the particular configuration of the recited computer system is conventional in the industry, the claims are directed to a method of using the computer system in such a way that was previously unknown to the industry that includes the practical application articulated above (see Remarks, page 8).
Response:
The Examiner respectfully disagrees.  As explained in the 101 rejection above (see Step 2B, paragraphs 32-35), the claims merely utilizing a computer system for collecting data, generating data, and providing data for authorization based on feedback, amounts to no more than electronic information processing, which is one of the most basic functions of a computer.  Every recited combination between the recited computing hardware and the recited computing functions has been considered, and no non-generic or non-conventional arrangement is found.  The focus of the claimed invention is on utilizing a computer system (a subscription vehicle service server) in communications with telematics devices over a wireless communication network for collecting and processing of data elements to generate a new driver-to-vehicle combination, package the data elements according to predefined preferences of 
In conclusion, Applicant’s arguments are not persuasive and the rejection of claims 1-11 under 35 USC 101 is MAINTAINED.

Conclusion
Claims 1-11 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner




/HAI TRAN/Primary Examiner, Art Unit 3697